Citation Nr: 0434214	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
scrap metal wound to the left foot.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
"phunoma."

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1964 to June 1965 
and from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

With regard to the veteran's claim of service connection for 
residuals of a shrapnel wound to the left foot and service 
connection for disability claimed as phunoma, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 
1 (1995).  Accordingly, on these issues the Board has phrased 
them as whether new and material evidence has been submitted 
to reopen the claims of service connection. 

The veteran has raised the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
on several occasions.  As this issue is not properly before 
the Board, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a scrap metal wound to the left foot in February 
1998.  The veteran was notified of this decision that same 
month and did not perfect his appeal.  

2.  The RO denied entitlement to service connection for 
disability claimed as phunoma in February 1998.  The veteran 
was notified of this decision that same month and did not 
perfect his appeal.

3.  Evidence submitted since the February 1998 rating 
decision denying service connection for residuals of a scrap 
metal injury to the left foot bears directly or substantially 
upon the issue at hand, is not duplicative or cumulative, and 
must be considered in order to fairly decide the merits of 
the claim.

4.  Residuals of a scrap metal injury to the left foot were 
not present during service or for many years after service.

5.  Evidence submitted since the RO's previous denial of 
service connection for disability claimed as phunoma does not 
bear directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.

6.  Impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships has been demonstrated since June 26, 2000.

7.  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, has not been demonstrated.


CONCLUSIONS OF LAW

1.  Evidence received since February 1998 rating 
determination as it relates to residuals of a scrap metal 
injury to the left foot is new and material and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

2.  Residuals of a scrap metal injury to the left foot were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for disability claimed 
as phunoma has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for a 50 percent evaluation, but no more, 
for PTSD have been met since June 26, 2000.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2003 statement of the case, the July 2003, and the August 
2004 supplemental statements of the case, and the February 
2004 and May 2004 VCAA letters, have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the RO's decision in October 2001 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February and May 2004 regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  To date, no 
additional evidence has been received.  Moreover, the 
veteran's representative, in his October 2004 written 
argument, indicated that the appeal was to rest upon the 
evidence of record.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record demonstrates that the veteran has been afforded 
several VA examinations in connection with his claim.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).


New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As these claims were received 
prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Scrap Metal Injury Left Foot

A review of the record demonstrates that at the time of the 
February 1998 denial, the RO had before it the veteran's 
service medical records, the veteran's application for 
compensations and pension, and various outpatient medical 
treatment records.  

In denying service connection for residuals of a scrap metal 
wound to the left foot, the RO found that the service medical 
records were negative for complaints, diagnosis, or treatment 
of a scrap metal wound to the left foot during service.  The 
RO noted that the veteran contended that he sustained such a 
wound while flying under enemy fire during service, which 
required suturing.  The RO observed that the records were 
silent to the claimed condition and that the service 
discharge examination showed no abnormalities of the left 
foot or residual scar resulting from any injury or suturing.  
It further observed that there was no record of treatment for 
the claimed condition shown subsequent to the veteran's 
military service.  

The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

Evidence received subsequent to the February 1998 denial 
includes the results of a June 2001 VA examination, the 
veteran's October 2002 notice of disagreement and his 
February 2003 substantive appeal, and copies of records 
documenting awards and merits received by the 1st Signal 
Group and the 1st Signal Brigade from 1969 to 1971.  

At the time of the June 2001 examination, the veteran 
indicated that while he was flying a plane in Vietnam he 
sustained a laceration of the sole of his left foot, either 
from shrapnel or a part of the plane coming up through the 
floor.  He looked down at his foot and noticed blood.  He 
stated that he went to the dispensary where a flight surgeon 
sutured the wound.  The veteran indicated that the foot was 
asymptomatic but that he had been having cramps in his foot 
twice a week for the past year.  He noted that they would 
last between 15 and 20 minutes.  He reported that it did not 
interfere with his daily activities and that it was just a 
nuisance.  

Physical examination revealed a well-healed semi-circular 
scar on the sole of his foot which was two inches in length.  
There was no tenderness and no inflammation.  

The Board finds that the evidence added to the record since 
the February 1998 determination directly addresses the issue 
on appeal.  One of the bases for the previous denial was the 
absence of a wound or scar in treatment records during 
service or in treatment records following service.  The June 
2001 VA examination reveals a scar in the area where the 
veteran has claimed that he was injured as a result of scarp 
metal. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

As the claim has been reopened the Board will now address the 
claim on a de novo basis.  

Service connection is not warranted for residuals of a scrap 
metal wound to the left foot.  The veteran's service medical 
records are devoid of any complaints or findings of an injury 
to the left foot.  Furthermore, at the time of the veteran's 
February 1971 service separation examination, normal findings 
were reported for the feet.  There were also no findings of a 
foot injury in the summary of defects or diagnoses section of 
the examination report.  The veteran also checked the "no" 
box on his May 1971 report of medical history when asked if 
he had or had ever had any foot trouble.  There was also no 
notation of a foot injury or scar in the physician's summary 
section of the report.  Normal findings for the feet were 
also reported at the time of a June 1972 reserve examination.  

There are also no medical records in the years following 
service demonstrating any findings of residuals of a scrap 
metal wound to the left foot.  

As to continuity of symptomatology, the Board notes that the 
veteran's more recent statements indicating that his current 
scar on the bottom of his left foot is as a result of 
injuries sustained inservice are in conflict with the service 
medical records, the service medical examinations, and the 
lack of treatment records showing treatment for scrap metal 
injuries to the left foot in the years immediately following 
service.  The objective medical evidence, in this case the 
negative medical evidence, is more probative than the 
veteran's more recent assertions that he sustained a scrap 
metal injury to his left foot during service.  

The Board therefore finds that that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a scrap metal injury to the left foot and the 
claim must be denied.


Disability claimed as phunoma

A review of the record demonstrates that the RO denied 
service connection for disability claimed as phunoma in a 
February 1998 rating determination.  The veteran was notified 
of this decision that same month and did not appeal.  Thus, 
the decision became final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records, which showed 
no complaints, findings, or diagnoses of phunoma.  At the 
time of the veteran's February 1971 service separation 
examination, normal findings were reported for each listed 
category.  There were also no reports of any problems in the 
summary of defects and diagnoses section of the report.  
There were also no complaints or findings of phunoma noted on 
the veteran's May 1971 service separation report of medical 
history.  

In denying service connection for disability claimed as 
phunoma, the RO found that the service medical records were 
negative for complaints, diagnoses, or findings of phunoma.

Evidence received subsequent to the February 1998 rating 
determination includes copies of records documenting awards 
and merits received by the 1st Signal Group and the 1st Signal 
Brigade from 1969 to 1971; VA outpatient treatment records 
from August 2001 to April 2003; and the results of June 2001 
and April 2003 VA examinations.  

New and material evidence has not been submitted to reopen 
the claim of service connection for disability claimed as 
phunoma. 

Although the veteran has expressed his belief that he has 
phunoma which is related to service, these views were known 
at the time of the previous denial.  Moreover, as it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

The historical records of the unit that the veteran was 
attached to are a general overview of the duties that were 
performed by the unit.  There is no reference to the 
veteran's medical condition while in the military.  These 
records have no bearing on the veterans claim.  The VA 
outpatient treatment records also make no reference to or 
findings of a disability claimed as phunoma.  There were also 
no findings of phunoma or residuals of phunoma at the time of 
the veteran's June 2001 or April 2003 VA examinations.

In sum, there has been no evidence submitted since the prior 
RO decision that is new and material to warrant the reopening 
of the claim of entitlement to service connection for 
disability claimed as phunoma.  


PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

A review of the record demonstrates that in June 2000, the 
veteran requested that his previously denied claim of service 
connection for PTSD be reopened.  

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that at the time of a July 2000 visit, 
the veteran was noted to be having recurrent and intrusive 
distressing recollections of events in Vietnam, acting or 
feeling as though the event was recurring, having intense 
psychological distress at exposure to events that would 
remind him of Vietnam, having marked diminished interest or 
participation in significant activities, having feelings of 
detachment from others, and having a restricted range of 
affect.  He was also noted to have difficulty falling or 
staying asleep at times, difficulty concentrating at times, 
and having exaggerated startle response sometimes.  

Mental status examination revealed he was pleasant, 
cooperative, and verbal, and that he had a friendly manner.  
The veteran was quite relaxed during the interview.  He 
showed no major emotional tension when talking about 
stressors.  He noted being depressed at various times and 
there was a suggestion of underlying depressive affect.  
Cognitive functions were intact with no evidence of psychotic 
symptoms.  A diagnosis of PTSD was rendered.  A GAF score of 
40 was assigned.  

At the time of an August 2000 visit, the veteran reported 
becoming depressed and moody.  He had suicidal ideation.  A 
diagnosis of PTSD was rendered with a GAF score of 40 being 
assigned.  

At the time of a June 2001 VA examination, the veteran 
reported that he had difficulty sleeping.  He described his 
sleep as not great but better.  He noted having difficulty 
falling asleep.  He also reported having night sweats and 
nightmares about twice a month.  He stated that he had 
intrusive thoughts "quite a bit", up to two or three times 
per day.  There were no thoughts of self harm.  He indicated 
that he had had suicidal ideation the previous summer.  The 
veteran noted having exaggerated startle response with noise.  
He also engaged in hypervigilant activity and reported having 
fear about being in public.  

The veteran indicated that he was working three or four days 
a week at a convenience store.  Walking and watching TV were 
things he enjoyed doing.  He reported staying to himself and 
indicated that he had no close friendships.  He also had 
limited social interaction.  

Mental status examination revealed that his immediate, 
recent, and remote memories were good.  His speech was 
normal.  Thought process production was spontaneous and 
abundant.  Continuity of thought contained some rambling.  
The veteran was goal directed and relevant when refocused by 
the examiner.  There was no homicidal or suicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  His abstract ability and concentration were both 
good.  His mood was euthymic and his range of affect was 
broad.  He was alert, responsive, and cooperative.  His 
judgment and insight were good.  A diagnosis of PTSD was 
rendered.  The examiner assigned a GAF score of 50.  He noted 
that the highs in the past year had been 60. 

In an October 2001 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective the date of receipt of his 
request to reopen his claim.  

In his February 2003 substantive appeal, the veteran 
indicated that an increased evaluation was warranted.  He 
stated that he had been unemployed for almost four months.  
He noted that he was having weekly and sometimes daily 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks, flashbacks, sleep problems, and night terrors.  He 
also reported that he had become disassociated with his 
family.  He further noted having little recall or memory.  He 
indicated that being unemployed caused hyperarousal and rage.  

Outpatient treatment records received subsequent to the 
veteran's substantive appeal reveal that at the time of an 
August 2001 VA outpatient visit, the veteran reported that he 
felt down, had low energy, poor motivation, and did not care 
what happened.  He denied having suicidal ideation.  Mental 
status examination revealed that he was casually dressed.  
His grooming was ok and he had fair eye contact.  His affect 
was pleasant and his thought process was linear.  His speech 
was clear and his thought content was also linear.  He was 
noted to have difficulty tolerating stress at work.  His 
insight was good and his judgment was intact.  A diagnosis of 
PTSD was rendered and the examiner assigned a GAF score of 
40.  

At the time of a January 2002 visit, the veteran was noted to 
be working at a convenience store.  He had positive 
interaction, clear cognition and was not psychotic.  He 
seemed mostly euthymic but with depressed tones.  A diagnosis 
of PTSD was again rendered with a GAF score of 40 being 
assigned.  

At the time of a March 2002 visit, the veteran indicated that 
his medication was helping with his depression and 
irritability.  He also reported that he was sleeping ok.  
Mental status examination revealed positive interaction and 
clear cognition.  He was not psychotic and his mood seemed 
mostly euthymic.  A diagnosis of PTSD was rendered and the 
examiner assigned a GAF score of 40.  

At the time of a July 2002 visit, the veteran indicated that 
his medication was helping with his impulsivity and 
irritability.  He also noted that his social situation at 
home was positive.  Mental status examination revealed 
positive interaction and clear cognition.  He was not 
psychotic and his mood seemed mostly euthymic.  A diagnosis 
of PTSD was rendered and the examiner assigned a GAF score of 
40.

At the time of a December 2002 visit, the veteran reported 
that he had been laid off from his job.  He stated that the 
medication continued to help with his mood and irritability.  
Mental status examination revealed a positive interaction and 
a mild dysthymic affect.  Cognition was clear and he was not 
psychotic.  A diagnosis of PTSD was rendered with a GAF score 
of 40 being assigned.  

At the time of an April 2003 visit, the veteran indicated 
that he was employed at a deli.  He stated that he had been 
feeling better since finding employment.  Mental status 
examination revealed positive interaction and clear 
cognition.  He was not psychotic and his mood was more 
positive.  A diagnosis of PTSD was rendered and the examiner 
again assigned a GAF score of 40.

At the end of April 2003, the veteran was afforded an 
additional VA examination.  At the time of the examination, 
the veteran stated that his symptoms had worsened.  The 
veteran indicated that his nightmares and cold sweats had 
increased to several times per week and sometimes daily.  He 
also complained of problems with short term memory.  He 
further indicated that his nightmares were severe enough that 
he would waken and find himself on the floor.  He also 
reported having disassociation and psychological numbing.  

The veteran reported that he had been married and divorced 
twice.  He noted having had a series of jobs since his 
release from prison in 2000.  He stated that he had been 
fired from his deli job as a result of taking food.  The 
veteran indicated that his friends were his son and his 
roommate who was his son's age.  He also socialized with some 
of his son's friends.  

Mental status examination revealed he was oriented to person, 
time, and place.  His affect was mildly anxious and his mood 
was euthymic.  His thinking was somewhat disorganized, with 
evidence of some tangentiality and his speech in relation to 
his thinking was also circumstantial.  It was difficult to 
keep him focused on the questions at hand.  Eye contact was 
poor and judgement appeared to be quite poor, but not 
necessarily related to his PTSD symptoms.  The veteran's 
insight into his problems was negligible.  The veteran noted 
that his short term memory was poor.  He denied suicidal or 
homicidal ideation.  A diagnosis of PTSD, combated related, 
chronic, mild to moderate, was rendered.  The examiner 
assigned a GAF score of 62 and noted that the highest GAF in 
the past year had been 40.  

The examiner stated that the veteran was claiming 
exacerbation of PTSD symptoms but his behavior was not 
consistent with someone who had increased anxiety.  He showed 
some apparent anxiety through circumstantial speech and 
difficulty focusing.  However, he did not demonstrate signs 
of physiological hyperarousal, which might be expected in an 
interview of this nature.  The examiner noted the findings of 
the previous examiner at the time of his April 2003 
outpatient visit.  The examiner indicated that the veteran 
was functioning fairly well with some meaningful 
relationships with his son and daughter and his son's 
friends.  He did have some mild symptoms which were apparent 
such as mild anxiety and some difficulty in social 
functioning, although his occupational functioning seemed 
more related to his personality disorder.  

The criteria for a 50 percent evaluation have been met since 
the veteran's request to reopen his claim.  

As noted above, a 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

At the time of his July 2000 visit, the veteran was noted to 
be having recurrent and intrusive distressing recollections 
of events in Vietnam, intense psychological distress at 
exposure to events that would reminds him of Vietnam, marked 
diminished interest or participation in significant 
activities, feelings of detachment from others, and a 
restricted range of affect.  He was also found to have 
difficulty falling or staying asleep at times, difficulty 
concentrating at times, and having exaggerated startle 
response sometimes.  Mental status examination revealed that 
he was depressed at various times and that there was a 
suggestion of underlying depressive affect.  However, 
cognitive functions were intact and there was with no 
evidence of psychotic symptoms.  The examiner assigned a GAF 
score of 40.  Moreover, at the time of his August 2000 visit, 
the veteran reported having suicidal ideation and becoming 
depressed and moody.  A GAF score of 40 was again assigned.  
As noted above, a GAF score of 40 contemplates some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)

At the time of his June 2001 VA examination, the veteran 
reported having intrusive thoughts "quite a bit," up to two 
or three times per day.  He also had exaggerated startle 
response with noise, engaged in hypervigilant activity, and 
had fears about being in public.  

Mental status examination revealed that his continuity of 
thought contained some rambling and that he had to be 
refocused by the examiner.  The examiner assigned a GAF score 
of 50.  A GAF score of 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

During an August 2001 visit, the veteran reported that he 
felt down, had low energy, poor motivation, and did not care 
what happened.  He denied having suicidal ideation.  Mental 
status examination revealed that his grooming was ok and that 
he had fair eye contact.  A GAF score of 40 was again 
assigned.  A GAF score of 40 was again assigned at the time 
of January 2002, March 2002, and July 2002 visits, with the 
veteran indicating that his medication was helping with his 
depression, irritability, and impulsivity.  He also noted 
that his social situation at home was positive at the time of 
his July 2002 visit.  

During his December 2002 visit, the veteran reported that he 
had been laid off from his job.  He stated that the 
medication continued to help with his mood and irritability.  
Mental status examination revealed a positive interaction and 
a mild dysthymic affect.  Cognition was clear and he was not 
psychotic.  A GAF score of 40 was again assigned.  The 
veteran reported that he had found employment at a deli at 
the time of his April 2003 visit.  He stated that he had been 
feeling better since finding employment and mental status 
examination revealed positive interaction and clear 
cognition.  The examiner again assigned a GAF score of 40.  

Finally, at the time of his April 2003 VA examination, the 
veteran complained of problems with short term memory.  He 
also reported having disassociation and psychological 
numbing.  

Mental status examination revealed that his affect was mildly 
anxious and his mood was euthymic.  His thinking was somewhat 
disorganized, with evidence of some tangentiality and his 
speech in relation to his thinking was also circumstantial.  
It was difficult to keep him focused on the questions at 
hand.  Eye contact was poor and judgement appeared to be 
quite poor.  Moreover, the veteran's insight into his 
problems was negligible and his memory was described as poor.  
The examiner assigned a GAF score of 62 but noted that the 
highest GAF in the past year had been 40.  

The examiner indicated that the veteran was functioning 
fairly well with some meaningful relationships with his son 
and daughter and his son's friends.  He did have some mild 
symptoms which were apparent such as mild anxiety and some 
difficulty in social functioning, although his occupational 
functioning seemed more related to his personality disorder.

Although the veteran does not meet al the criteria for a 50 
percent disability evaluation, he has been continually 
assigned a GAF score of 40 at the time of each outpatient 
visit since July 1990.   Moreover, at the time of the June 
2001 VA examination, the veteran's continuity of thought was 
noted to have contained some rambling to the point that he 
had to be refocused by the examiner.  The examiner assigned a 
GAF score of 50, which reflects serious symptoms.  

Although the April 2003 VA examiner described the veteran's 
PTSD as mild to moderate and assigned a GAF score of 62, 
mental status examination performed at that time revealed 
that his thinking was disorganized, with evidence of some 
tangentiality and that his speech in relation to his thinking 
was circumstantial.  It was also difficult to keep him 
focused on the questions at hand and eye contact was 
described as poor.  Moreover, judgement was found to be quite 
poor and the veteran's insight into his problems was found to 
be negligible with his memory also being described as poor.  
These reported symptoms more closely approximate the criteria 
necessary for a 50 percent evaluation.  

The criteria for a 70 percent evaluation is not warranted.  
It has not been shown that the veteran has obsessional 
rituals which interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The petition to reopen the claim of entitlement to service 
connection for residuals of a scrap metal wound to the left 
foot is granted.

Service connection for residuals of a scrap metal wound to 
the left foot is denied.  

The petition to reopen a claim for service connection for 
disability claimed as phunoma is denied.

A 50 percent evaluation for PTSD is granted from June 26, 
2000, subject to regulations governing monetary benefits.   



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



